Citation Nr: 0913207	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-37 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of cerebrovascular accident.

4.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Veteran represented by:  American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to 
November 1945 and from January 1951 to November 1952.  The 
Veteran was a prisoner of war (POW) in Germany from August 
16, 1944 to June 12, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  During the appeal period, the Veteran has had no worse 
than Level V acuity in the right ear and Level IV acuity in 
the left ear.   

2.  Hypertension is not manifested by diastolic pressure 
predominantly measuring 110 or more or by systolic pressure 
predominantly measuring 200 or more.  

3.  The residuals of the veteran's cerebral vascular accident 
are shown to be productive of no more than minimal or mild 
functional impairment.

4.  The Veteran is a former prisoner of war.

5.  The record demonstrates that the veteran's left 
ventricular hypertrophy and aortic insufficiency are the 
result of service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for  bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for  service-connected hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 
(2008).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of cerebrovascular accident have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8008 (2008).

4.  The veteran's left ventricular hypertrophy and aortic 
insufficiency are proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.3310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a February 2005 letter, the RO notified the veteran of the 
evidence required to substantiate the claims for service 
connection for a heart condition and hypertension and an 
increased rating for service-connected hearing loss.  The 
Veteran was advised what evidence VA was responsible for 
obtaining and what evidence VA would attempt to obtain on his 
behalf.  This notice complied with the timing requirements 
set forth in Pelegrini, as it was provided prior to the 
initial unfavorable rating decision.

The Veteran's claims for increased initial ratings for 
bilateral hearing loss, hypertension and residuals of 
cerebrovascular accident originate from his disagreement with 
the ratings assigned in the September 2005 rating decision.  
The RO did not provide the Veteran with additional notice of 
the evidence required to substantiate his claim for a higher 
initial rating for those disabilities.  In Dingess, the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  Rather, the RO must issue a Statement of the 
Case (SOC).  Id.  The RO issued an SOC in November 2005 that 
advised the Veteran of the pertinent laws and regulations and 
the reasons for the decision.  
  
A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board notes that the requirements outlined in Vazquez-
Flores have not been satisfied with respect to the Veteran's 
claim for an increased rating for bilateral hearing loss.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth in Vazquez-Flores v. Peake, the 
veteran received post-adjudicatory notice of the rating 
criteria.  The November 2005 Statement of the Case (SOC) 
provided the relevant rating criteria and explained what the 
evidence must show in order to warrant a higher rating.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of these claims.  The service 
medical records and relevant post-service medical records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran was afforded VA examinations 
for each of the claimed disabilities.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  




II.  Analysis of Claims

A.  Legal Criteria - Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
B.  Increased rating for hearing loss

The Veteran asserts that his bilateral hearing loss 
disability has worsened.  He contends that the 10 percent 
evaluation currently in effect for bilateral hearing loss 
does not accurately reflect the severity of that disability.  

Bilateral hearing loss is rated according to  criteria set 
forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2008).  
Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation under 
Table VI or Table VIA, whichever results in the higher 
numeral. That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will then be evaluated 
separately.  38 C.F.R. § 4.86(b) (2008).

The Board has carefully reviewed the record and finds that an 
increased rating is not warranted for the Veteran's hearing 
loss disability.   

At a March 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
80
LEFT
55
55
40
60
65

The average puretone thresholds were 65 Hertz in the right 
ear and 55 Hertz in the left ear.  Speech audiometry revealed 
speech recognition ability of 80 percent in the right ear and 
of 92 percent in the left ear.

Based on these values, Table VI provides numeric designations 
of IV for the right ear and I in the left ear.  A non-
compensable evaluation is obtained when these values are 
applied to Table VII.

However, because the thresholds at each of the four specified 
frequencies of 1000, 2000, 3000 and 4000 Hertz exceed 55 
decibels it must be determined whether Table VIA provides for 
a higher evaluation based upon puretone thresholds alone.  
According to Table VIA, a puretone threshold average of 65 
Hertz is assigned a numeric designation of V.  A puretone 
threshold average of 55 Hertz is assigned a numeric 
designation of III.  A 10 percent evaluation is obtained when 
those values are applied to Table VII.    

A December 2005 VA audiological evaluation obtained the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
70
75
LEFT
50
50
50
65
65

Puretone threshold averages were 66 Hertz in the right ear 
and 58 Hertz in the left.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.

According to Table VI, the numeric designations for these 
values are III in the right ear and II in the left ear.  A 
non-compensable evaluation would be obtained according to 
Table VII.  

However, again, § 4.86 is applicable because the numeric 
values obtained for the right ear are 55 decibels or more at 
1000, 2000, 3000 and 4000 Hertz.  Therefore, it must be 
determined whether Table VIA provides for a higher numeric 
designation.  Table VIA provides for a numeric designation of 
V for the right ear and IV for the left based on puretone 
threshold averages.  A 10 percent rating is obtained for 
these values according to Table VII.    

The Board concludes that there is a preponderance of the 
evidence against the Veteran's claim for an increased rating 
for bilateral hearing loss.   The Board acknowledges the 
Veteran's contention that his hearing disability has 
worsened.  However, as explained above, the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann, 
supra.  In this case, the numeric designations do not warrant 
an evaluation in excess of 10 percent.   The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for bilateral hearing 
loss, the claim must be denied.  

C.	Increased rating for hypertension

The RO granted service connection for hypertension in a 
September 2005 rating decision and assigned an initial rating 
of 10 percent.  

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Hypertensive vascular disease (hypertension and 
isolated systolic hypertension) is afforded a 10 percent 
rating for diastolic pressure predominately measuring 100 or 
more or; systolic pressure predominantly measuring 160 or 
more, or; where continuous medication is required for control 
of hypertension in an individual with a history of diastolic 
pressure predominantly measuring 100 or more.  A 20 percent 
rating is afforded for diastolic pressure predominantly 
measuring 110 or more, or; systolic pressure predominantly 
measuring 200 or more.  A 40 percent rating is afforded for 
diastolic pressure predominantly measuring 120 or more. A 60 
percent rating is warranted for diastolic pressure 
predominantly measuring 130 or more.  According to Note 1, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  According to Note 2, 
hypertension due to aortic insufficiency or hyperthyroidism 
is to be evaluated as part of the condition causing it, 
rather than by a separate rating.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

VA medical records dated in July 2004 noted a blood pressure 
reading 163/65.      

Upon VA examination in March 2005, blood pressure readings of 
159/67, 155/61 and 143/66 were recorded.

A VA summary of blood pressure readings taken between 
February and September 2005 noted the following readings : 
128/68, 185/90, 133/56, 143/66, 153/61, 159/67, 135/62 and 
151/64.  

A report of a December 2005 VA examination noted blood 
pressure readings of 160/88, 170/76 and 164/72. 

The Board finds that an increased rating for hypertension is 
not warranted, and the claim must be denied.  As explained 
above, under DC 7101, the next higher rating of 20 percent is 
warranted for hypertension with systolic blood pressure 
readings predominantly measuring 110 or more, or; systolic 
pressure predominantly measuring 200 or more.  Such findings 
are not shown in this case.   Accordingly, the Board finds 
that there is a preponderance of the evidence against the 
veteran's claim for an increased rating for hypertension.  
The Board has considered the benefit of the doubt doctrine.  
However, because the evidence is not in relative equipoise, 
the veteran may not be afforded the benefit of the doubt.

D.  Increased rating for residuals of cerebrovascular 
accident 

The RO has assigned an initial 10 percent rating for 
residuals of cerebrovascular accident, pursuant to Diagnostic 
Code 8008.  

The schedule of ratings for neurological conditions and 
convulsive disorder provides that neurological conditions, 
except as otherwise provided, will be rated in accordance 
with a schedule of ratings set out at 38 C.F.R. Part 4, § 
4.124a.  Under 
§ 4.124a, with the exceptions noted, disability from the 
following diseases and their residuals may be rated from 10 
percent to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.

The RO has assigned a 10 percent evaluation for residuals of 
cerebrovascular accident, pursuant to DC 8008.  DC 8008 
provides that thrombosis of brain vessels is rated as 100 
percent disabling for six months.  Thereafter, the minimum 
rating for residuals is 10 percent.  38 C.F.R. § 4.124a, DC 
8008 (2008).  

According to the Note following the rating criteria, the 
presence of ascertainable residuals is required for the 
minimum rating of 10 percent for residuals.  Determinations 
as to the presence of residuals not capable of objective 
verification, i.e., headaches, dizziness, fatigability, must 
be approached on the basis of the diagnosis recorded; 
subjective residuals will be accepted when consistent with 
the disease and not more likely attributable to other disease 
or no disease.  It is of exceptional importance that when a 
rating in excess of the prescribed minimum rating is 
assigned, the diagnostic code utilized as the basis of 
evaluation be cited, in addition to the code identifying the 
diagnosis.  38 C.F.R. § 4.124a, Diagnostic Code 8008 (2008).

A report of a March 2005 VA examination noted that the 
Veteran had minimal weakness on his left side from his 
stroke.  

Upon VA examination in December 2005, the examiner noted that 
the claims file was reviewed.  The examiner noted a history 
of stroke in 1964.  It was noted that the Veteran had sudden 
prostration with weakness of the left arm and leg and slurred 
speech.  This resolved over a period of weeks.  It was noted 
that the Veteran was sent to a hospital in Hong Kong and 
underwent testing, but he recalled no specific diagnosis 
other than stroke.  The Veteran reported that the symptoms 
resolved completely over the next few months.  Since that 
time, the Veteran had no flare-ups of weakness or slurred 
speech, paresthesias or numbness.  The VA examiner noted that 
the Veteran's current treatment consisted of 81 milligrams of 
aspirin daily and control of blood pressure with medications.  

The examiner further noted that the Veteran was never told of 
any narrowing of arteries in the neck.  He had never had 
claudication.  He did not have chest pain with or without 
exertion.  He had dyspnea on exertion with walking uphill but 
no oppressive chest discomfort.  He had no palpations and no 
syncope.  He had no claudication in the extremities and no 
Raynaud's symptoms.  He had never been a smoker.  It was 
noted that, in 1988, the Veteran had deep vein thrombosis in 
the right lower extremity following surgery for hernia repair 
and lumbar disc surgery the year before.  This was treated 
with compression stockings and anti-coagulants.  The Veteran 
was given Warfarin for several months and then stopped.  
Since that time, he had had no unusual swelling, although he 
had slight edema in both ankles and wore compression 
stockings.  

On neurological examination, the VA examiner noted that 
ocular movements were full.  There was no facial asymmetry.  
It was noted that the tongue and palate moved in midline.  
Speech was fluent.  With respect to motor skills, it was 
noted that the Veteran used both hands to dress and undress 
with facility.  The Veteran was able to stand with minimal 
pushing off from a chair.  Gait was normal.  Deep tendon 
reflexes were 2+ in the biceps and knees and 1+ in the ankles 
bilaterally.  There were no gross sensory changes in the 
hands and feet to touch.

The Board concludes that a higher evaluation is not warranted 
for service-connected residuals of cerebrovascular accident.  
The evidence indicates that the Veteran experience left-sided 
weakness, prostration and slurred speech following a 
cerebrovscular accident in 1964.   The VA examination reports 
indicate that the Veteran's symptoms resolved completely over 
a period of weeks, and did not have flare-ups of weakness or 
slurred speech since that time.  In addition, the evidence 
does not show residuals such as psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule or partial loss 
of use of one or more extremities from neurological lesions.  
The Board therefore finds that there is a preponderance of 
the evidence against the veteran's claim for an increased 
rating for residuals of cerebrovascular accident.  As the 
evidence is not in relative equipoise, the veteran may not be 
afforded the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the claim for a higher 
initial evaluation, the claim must be denied.
 
E.  Service connection for a heart condition

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including ischemic heart disease, if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
such disease became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2008). The 
provisions of 38 C.F.R. § 3.310(b) were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board would normally 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made and the veteran's claim was filed 
prior to the effective date of the revised regulation.  
However, since there is no evidence or allegation of 
aggravation in this case, and there is evidence which 
supports a grant under 38 C.F.R. § 3.310(a), this question is 
moot.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service, even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied. 38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c)(2008). 

Section 3.309(c) provides that if a veteran is a former POW, 
and, as such was interned or detained for not less than 30 
days, certain diseases shall be service connected if manifest 
to a degree of disability of 10 percent or more at any time 
after discharge or release from active service.  38 C.F.R. § 
3.309(c); 38 U.S.C.A. 
§ 1112(b). The qualifying diseases include atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications.  38 
C.F.R. § 3.309(c); 38 U.S.C.A. § 1112(b).

The Veteran was a POW from August 16, 1944 to June 12, 1945. 

Medical records reflect current diagnoses of left ventricular 
hypertrophy and mild aortic insufficiency.  In August 2008, 
the Board obtained a VHA medical opinion to determine whether 
LVH and aortic insufficiency were related to hypertension.  A 
VA physician reviewed the Veteran's claims file and opined 
that hypertension caused LVH and aortic insufficiency.  Since 
the veteran has previously been granted service connection 
for his hypertension, based on his POW service, service 
connection is in order for these additional heart 
disabilities.  




F.  Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  The 
evidence in this case does not reflect that the veteran's 
disabilities have caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
rating), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. 3.321(b)(1) 
(2007) for the assignment of an extraschedular rating.

ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

An evaluation in excess of 10 percent for residuals of 
cerebrovascular accident is denied.

Service connection for left ventricular hypertrophy and 
aortic insufficiency is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


